                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     GENA SIMPSON,                                     Case No. 17-cv-05491-BLF
                                   8                    Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     NANCY A. BERRYHILL, Acting
                                         Commissioner of Social Security,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          This case having come before the Court on the parties’ cross-motions for summary
                                  16   judgment, and the Court having granted in part and denied in part Plaintiff’s motion and denied
                                  17   Defendant’s cross-motion,
                                  18          IT IS ORDERED AND ADJUDGED that pursuant to sentence four of 42 U.S.C. § 405(g),
                                  19   the denial of benefits is REVERSED and the matter is REMANDED to the Commissioner of
                                  20   Social Security for further administrative proceedings.
                                  21

                                  22   Dated: March 1, 2019
                                  23                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
